Citation Nr: 1243298	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosis of the left wrist and thumb, with some limitation of other fingers, currently rated as 60 percent disabling.

2.  Entitlement to an increased evaluation for muscle injury and atrophy arising from internal condyle of the left humerus, currently rated as 30 percent disabling.

3.  Entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to October 1954, including combat service during the Korean Conflict, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied increased evaluations for the Veteran's individual service-connected disabilities (ankylosis of the left wrist and thumb with some limitation of other fingers, rated as 60 percent disabling, and muscle injury and atrophy arising from internal condyle of the left humerus, rated as 30 percent disabling) and denied SMC based upon the need for the regular aid and attendance of another person or at the housebound rate.

In May 2009, the Board granted SMC at the housebound rate, but remanded the issue of whether higher aid and attendance benefits were warranted.  Thereafter, in October 2010, the Board again remanded the Veteran's SMC claim for additional development.  Once that development was completed, the Board issued a February 2011 decision denying the claim.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court), which issued a July 2012 memorandum decision vacating and remanding the Board's denial for further proceedings consistent with that decision. 

The Board observes that, while the Veteran pursued his appeal to the Court on a pro se basis, he has since reappointed the Disabled American Veterans as his representative.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to SMC based upon the need for the regular aid and attendance of another person is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

After the Veteran filed a May 2006 substantive appeal with respect to the claims for increased ratings for ankylosis of the left wrist and thumb, with some limitation of other fingers, and muscle injury and atrophy arising from internal condyle of the left humerus, his representative submitted a February 2008 written request to withdraw the appeal as to those issues.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of increased ratings for ankylosis of the left wrist and thumb, with some limitation of other fingers, and muscle injury and atrophy arising from internal condyle of the left humerus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being contested.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by the authorized representative. 38 C.F.R. § 20.204 (2012).

In this case, the Veteran submitted a May 2006 substantive appeal as to the issues of entitlement to increased ratings for service-connected left upper and lower extremity disabilities (ankylosis of the left wrist and thumb, with some limitation of other fingers, and muscle injury and atrophy arising from internal condyle of the left humerus), as set forth in a March 2006 statement of the case.  However, his representative subsequently indicated in a February 2008 written statement that the Veteran wished to withdrawal his appeal with respect to those particular issues.  

In light of the foregoing, the Board finds that the Veteran has withdrawn his appeal of the above increased rating claims.  Accordingly, the Board lacks jurisdiction to review those issues and, having not yet done so, dismisses them herein.


ORDER

The appeal for an increased evaluation for ankylosis of the left wrist and thumb, with some limitation of other fingers, is dismissed.

The appeal for an increased evaluation for muscle injury and atrophy arising from internal condyle of the left humerus is dismissed.


REMAND

Unfortunately, another remand is required with respect to the Veteran's SMC claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide that claim so that the Veteran is afforded every possible consideration.

The Veteran, who is currently in receipt of SMC at the housebound rate, effective December 15, 2004, and a total disability rating based on individual unemployability, effective May 18, 2006, seeks a higher level of SMC based upon the need for regular aid and attendance of another person.  

The Board previously determined that aid and attendance benefits were not warranted under VA's governing laws and regulations.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Specifically, the Board found that the Veteran was neither blind nor bedridden, and that he did not exhibit a factual need for aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  In this regard, the Board acknowledged the Veteran's reported reliance on his wife for assistance in dressing, undressing, and bathing.  Nevertheless, the Board surmised that the Veteran's service-connected disabilities, standing alone, neither prevented him from dressing or undressing, keeping himself ordinarily clean and presentable, feeding himself, or attending to the wants of nature, nor warranted the use of special prosthetic or orthopedic appliances requiring adjustments that could not be completed without the aid of another person.  As such, the Board concluded that those service-connected disabilities, in and of themselves, did not render the Veteran so helpless as to require the regular care or assistance of another person to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222 (1996).

The Court, in its July 2012 memorandum decision, held that the Board's conclusions were clearly erroneous as they were predicated on inadequate reasons and bases.  In this regard, the Court noted that the Board had assigned too much probative weight to a November 2010 VA addendum opinion, which had been obtained to reconcile the conflicting findings inherent in a September 2009 VA hand, thumbs and fingers examination report.  That earlier report had indicated that, even though the Veteran's service-connected left hand disability severely reduced his ability to bathe and dress, he remained able to complete these activities "with his dominant service-connected hand [sic]" and, as such, did not require the regular aid and attendance of another person.  These internal inconsistencies, in the Court's view, were not reconciled by the November 2010 VA addendum opinion, which was authored by a different clinician than the examiner who had prepared the September 2009 hand, thumbs and fingers examination report.  
As surmised by the Court, the author of the November 2010 VA addendum opinion did not address the inconsistencies in the prior hand, thumbs and fingers examination report, but instead merely reiterated her own findings from a separate September 2009 VA examination report, which essentially found that the Veteran's service-connected disabilities did not prevent him from "feeding, grooming, and toileting," or "attending to the wants of nature" by himself.  In addition, the Court noted that the November 2010 addendum opinion did not cite any of the evidence from the Veteran's earlier medical examinations, nor explain the significance of such findings of fact as the Veteran's ability to still drive occasionally, assist his wife with food preparation, and, until recently, thrive in a "job that require[d] hands working" as a jeweler.  Accordingly, the Court deemed the November 2010 VA addendum opinion to be inadequate for rating purposes and the Board's reliance on both it and the prior hand, thumbs and fingers examination report to be clearly erroneous.

In addition, the Court found that the Board had committed error by failing to relate its discussion of the aforementioned evidence, as well as other pertinent examination reports and treatment records, to its ultimate conclusion that the Veteran did not require the regular aid and attendance of another person.  The Court also faulted the Board for declining to address particular clinical and lay evidence of record that was favorable to the Veteran's SMC claim, including the severe restrictions in daily living activities, noted on his June 2007 VA examination; the findings of "body parts or system impairment" affecting his ability to protect himself from his daily environment, noted in the June 2009 VA examination report and September 2009 addendum; and the written statements submitted by the Veteran's former coworker and the Veteran himself concerning his need for regular assistance due the severe effects of his service-connected disabilities.

The above determinations of the Court, as set forth in its Memorandum Opinion, are binding on the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, given that the Court has expressly determined that the November 2010 VA addendum opinion is inadequate for the purposes of reconciling the conflicting findings inherent in the September 2009 VA hand, thumbs and fingers examination report, the Board finds that, on remand, a new addendum opinion should be obtained to resolve these internal inconsistencies.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a thorough examination "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes the effort to provide an examination, it must provide an adequate one).  In addition, the new addendum opinion should expressly discuss the significance of the factual findings, which the Court identified in the November 2010 opinion, regarding the Veteran's ability to drive occasionally, assist with food preparation, and use his hand in his prior occupation as a jeweler.  That new addendum opinion should also address the other evidence of record highlighted by the Court, including the Veteran's pre-September 2009 VA examination reports and treatment records, and, in particular, the June 2007 and June 2009 examiners' findings of severely restricted daily living activities and bodily impairment, and the lay assertions of the Veteran and his former co-worker concerning the Veteran's need for regular assistance due to his service-connected disabilities.  Finally, that new addendum opinion should consider all other pertinent evidence obtained pursuant to this remand.

In this regard, the Board notes that the VA medical records in the claims file are current only up throughout June 2, 2005.  As there potentially are outstanding VA records relevant to the appeal, the RO has a duty to obtain such records on remand.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Also, on remand, the RO should notify the Veteran that he may submit additional lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected left upper and lower extremity disabilities and their impact on his ability to care for his basic needs without the aid of others.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 






Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected left upper and lower extremity disabilities (ankylosis of the left wrist and thumb with some limitation of other fingers and muscle injury and atrophy arising from internal condyle of the left humerus), and the impact of these symptoms on his ability to care for his basic needs without the aid of others.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file, physically or electronically, all VA treatment records dated since June 2, 2005.  

3.  After the above development has been completed, forward the claims file to the examiner who prepared the September 2009 VA hand, thumbs and fingers examination report for the purpose of preparing an addendum opinion.

The  claims file should be made available and reviewed by the examiner.  If the September 2009 VA examiner is not available, please forward the claims file to a qualified examiner for review of the claims file and preparation of the aforementioned opinion.  

The Veteran need not be re-examined unless an examination is deemed necessary.  In the event that such an examination is warranted, all necessary clinical testing should be performed. 

In the requested addendum opinion, the examiner should, first and foremost, clarify the opinion, documented in the September 2009 hand, thumbs and fingers examination report, which indicates that the Veteran does not require the need for the aid and attendance of another person notwithstanding his severe impairments in bathing and dressing.  

Secondly, the examiner should expressly address the factual findings, noted in the November 2010 VA opinion, regarding the Veteran's ability to drive occasionally, assist with food preparation, and use his hand in his prior occupation as a jeweler.  Specifically, the examiner should discuss the significance of those factual findings on the Veteran's overall ability to care for his basic needs without the aid of others.  

Finally, the examiner should address the following questions, taking into account all pertinent clinical and lay evidence of record, including the June 2007 and June 2009 VA examiners' findings of severely restricted daily living activities and bodily impairment, and the assertions of the Veteran and his former co-worker concerning the Veteran's need for regular assistance due to his service-connected disabilities:

(a)  Does the Veteran require the regular assistance of another person in activities of daily living, to include consideration of whether he is able to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself, or to attend to the wants of nature, and, if so, why?

(b)  Does the Veteran requires the assistance of another in protecting himself from the ordinary hazards of daily living, and, if so, why?

(c)  Is the Veteran is bedridden?

All opinions expressed by the examiner must be accompanied by a complete rationale. 

4.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, furnish a supplemental statement of the case and afford the Veteran a reasonable period of time to respond.  Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


